DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a detection device and the respective components it includes, however it does not describe the improvement to the art made by the respective components or just the device as a whole.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Capacitive detection device with improved load signal detection.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ogata et al US20020065134 (hereinafter “Ogata”) discloses an operating apparatus and a signal-output modulating method therefor allow analogous operations to be implemented by use of press-operational operation elements that have conventionally been used for digital operations. In the operating apparatus, detecting elements are provided, each of which is formed of a resistant material and a conductive material. The detecting elements individually output analog signals corresponding to press-operations performed on the operation elements. Output-level range of an analog signal outputted from the detecting element is divided by a level divider into multiple levels, and an analog-digital (A-D) converter performs conversion thereof to an analog signal converted digital signals corresponding to the output levels. In addition, output levels of the individual digital signals outputted from the A-D converter are shifted by a level corrector 
However, Ogata fails to disclose a variable resistor portion formed between first electrode and the second electrode; and a contact member that is elastically deformable and has a contact area with the variable resistor portion, wherein the contact area increases according to a load that is applied to the contact member in a direction toward the variable resistor portion, wherein the variable resistor portion includes an output varying region that varies an output voltage from the second electrode according to the contact area, and wherein the output varying region is formed so that a contact distance between the variable resistor portion and an outer peripheral portion of the contact member becomes longer as the contact area becomes larger.
Maeda US6275138 discloses a variable resistor has a problem in that, because a pressure-sensitive member made of a pressure-sensitive conductive rubber is used, a serious scattering is caused in the characteristic (change curve), and scattering of thickness in the manufacture of the pressure-sensitive member results in a large scatter of the characteristic (change curve). The variable resistor of the invention uses the first resistor pattern forming the variable resistor. It is therefore possible to provide a variable resistor which scattering in the manufacture is smaller, can achieve a uniform resistance change characteristic, and gives a high accuracy. (Fig 1-9, Col 4 line 14 – Col 8 line 38)
However Maeda fails to disclose a variable resistor portion formed between first electrode and the second electrode; and a contact member that is elastically deformable and has a contact area with the variable resistor portion, wherein the contact area increases according to a load that is applied to the contact member in a direction toward the variable resistor portion, wherein the variable resistor portion includes an output varying region that varies an output 
Prior arts such as Ogata and Maeda made available do not teach, or fairly suggest, a variable resistor portion formed between first electrode and the second electrode; and a contact member that is elastically deformable and has a contact area with the variable resistor portion, wherein the contact area increases according to a load that is applied to the contact member in a direction toward the variable resistor portion, wherein the variable resistor portion includes an output varying region that varies an output voltage from the second electrode according to the contact area, and wherein the output varying region is formed so that a contact distance between the variable resistor portion and an outer peripheral portion of the contact member becomes longer as the contact area becomes larger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855